RENDERED: APRIL 15, 2022; 10:00 A.M.
                           TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1132-MR


DEVIN THOMPSON                                                         APPELLANT



                 APPEAL FROM HARDIN CIRCUIT COURT
v.              HONORABLE KELLY MARK EASTON, JUDGE
                       ACTION NO. 20-CR-00225



COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: This appeal arises out of the Hardin Circuit Court’s

order directing Devin Thompson to pay restitution jointly and severally with two

other defendants following his guilty plea. Thompson requests us to reverse the

trial court’s order because he claims that the trial court abused its discretion and
deprived him of due process when it ordered him to jointly and severally pay the

total amount of restitution. Finding no error, we affirm.

               FACTUAL AND PROCEDURAL BACKGROUND

              In December 2019, James Reed and Trista Crooks stole $47,000.00

from Reed’s stepmother. In January 2020, police arrested the pair for the theft.

After her arrest, Crooks told police that they had given part of the money to

Thompson to hold for them.

              Police contacted Thompson with this information, and he returned

$19,300.00. Several weeks later, officers learned that Thompson had not turned

over all the money he had received from Reed and Crooks. They contacted

Thompson again, and he admitted that he had kept some of the money and spent

part of it on a car.

              Thompson returned a further $641.00 and turned over the car he had

purchased with the stolen money. Because Thompson had not returned all the

money at the first opportunity, the Commonwealth charged him with one count of

receiving stolen property over $10,000.00. Thompson pleaded guilty to an

amended charge of receiving stolen property under $10,000.00 on June 4, 2020.

              The Commonwealth’s offer form stated that it recommended a

sentence for Thompson, Reed, and Crooks of five years, probated for five years.

The offer form also stated that Thompson agreed to pay restitution in an amount to


                                         -2-
be determined, that proceeds from the confiscated vehicle would be applied toward

the restitution amount owed, and that Thompson agreed restitution would be paid

to the victim jointly and severally. Thompson’s signature appeared at the bottom

of the page. On July 15, 2020, the trial judge accepted the Commonwealth’s

recommendation and sentenced Thompson to five years, probated for five years.

             The trial court held a restitution hearing on August 18, 2020. At that

hearing, defense counsel argued that Thompson was not involved in the theft of the

money and should be liable only for the amounts that Reed and Crooks gave

Thompson to hold and not the entire amount. The prosecutor claimed that it was

part of the plea agreement that the Commonwealth requested restitution to be joint

and several for all three defendants for the entire amount stolen – or $47,000.00 –

less the amounts already returned. At the end of the hearing, defense counsel

asked for permission to file a brief on the issue of restitution.

             The defense filed its brief on August 25, 2020, and the trial court

issued its order on August 27, 2020. The order stated that Thompson would be

held jointly and severally liable with Reed and Crooks for the remaining unpaid

portion of the $47,000.00. This appeal followed.




                                           -3-
                                      ANALYSIS

             a. Standard of Review

             When a defendant challenges the amount of restitution he or she is

ordered to pay in a criminal matter on appeal, we must determine whether the trial

court abused its discretion. Fields v. Commonwealth, 123 S.W.3d 914, 917 (Ky.

App. 2003). The test for abuse of discretion is whether the trial court’s decision

was “arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). As the trial court is

the fact-finder charged with determining the amount of restitution, our review of

the trial court’s findings of fact is “governed by the rule that such findings shall not

be set aside unless clearly erroneous.” Donovan v. Commonwealth, 376 S.W.3d

628, 631 (Ky. App. 2012) (citing Kentucky Rule of Civil Procedure (CR) 59.01)).

We will only deem a factual finding clearly erroneous if it is unsupported by

substantial evidence. Id. (citing Owens-Corning Fiberglas Corp. v. Golightly, 976

S.W.2d 409, 414 (Ky. 1998)).

             b. Discussion

             Kentucky Revised Statutes (KRS) 533.030(3) provides for victim

restitution in criminal cases. In relevant part, the statute states:

             When imposing a sentence of probation . . . in a case
             where a victim of a crime has suffered monetary damage
             as a result of the crime due to his or her property having
             been converted, stolen, or unlawfully obtained, . . . the

                                           -4-
             court shall order the defendant to make restitution in
             addition to any other penalty provided for the
             commission of the offense. . . . Restitution shall be
             ordered in the full amount of the damages . . . . Where
             there is more than one (1) defendant or more than one (1)
             victim, restitution may be apportioned.

(Emphasis added.)

             As a preliminary matter, “[b]ecause restitution provisions are remedial

in nature, they ‘should be liberally construed in favor of their remedial purpose.’”

Commonwealth v. Morseman, 379 S.W.3d 144, 148 (Ky. 2012) (quoting

Workforce Development Cabinet v. Gaines, 276 S.W.3d 789, 794 (Ky. 2008)).

Additionally, the Kentucky Supreme Court has discussed “the essential elements of

due process that must be observed in establishing an order for restitution under

KRS 532.032.” Jones v. Commonwealth, 382 S.W.3d 22, 31 (Ky. 2011). “[T]he

burden shall be upon the Commonwealth to establish the validity of the claim for

restitution and the amount of restitution by a preponderance of the evidence, and

findings with regard to the imposition of restitution must be supported by

substantial evidence.” Id. at 32. Additionally:

             constitutional due process requires an adversarial hearing
             that includes the following protections:

                    • reasonable notice to the defendant in advance
                      of the sentencing hearing of the amount of
                      restitution claimed and of the nature of the
                      expenses for which restitution is claimed; and




                                         -5-
                    • a hearing before a disinterested and impartial
                      judge that includes a reasonable opportunity for
                      the defendant, with assistance of counsel, to
                      examine the evidence or other information
                      presented in support of an order of restitution;
                      and

                    • a reasonable opportunity for the defendant with
                      assistance of counsel to present evidence or
                      other information to rebut the claim of
                      restitution and the amount thereof[.]

Id.

             Additionally, in Morseman, the Kentucky Supreme Court held that the

applicable restitution statutes do not bar a plea agreement for restitution that

extends to crimes beyond those that the defendant was convicted of by way of his

plea agreement. 379 S.W.3d at 151. Thus, under Morseman, a trial court may

order a criminal defendant to pay restitution to a victim of a crime for which he

was not convicted if the defendant freely and voluntarily agrees to make restitution

for other crimes as part of the plea agreement. Id. at 152 (citing and adopting

Maryland’s rule as codified in Silver v. Maryland, 420 Md. 415, 428-29, 23 A.3d

867, 874-75 (2011)).

             Thus, in this case, Thompson’s plea agreement could include an

agreement that Thompson would pay restitution for the total amount of the stolen

money, less the amounts already returned, even though he pled guilty to receiving

stolen property under $10,000.00. However, Thompson claims that he did not


                                          -6-
freely and voluntarily agree to make such restitution. Specifically, he claims that

he was unaware of the final amount of restitution claimed by the Commonwealth.

             As discussed in Morseman, plea bargains “are governed by basic

contract law.” 379 S.W.3d at 149 (citation omitted). Moreover, Morseman

requires that “[the contract’s] terms must necessarily be interpreted in light of the

parties’ reasonable expectations and understanding of what the agreement

means[.]” Id. at 150 (quoting 22 C.J.S. Criminal Law § 490 (2006)).

             In this case, the record reflects that Thompson returned a certain

portion of the stolen funds to the victim and that all the defendants understood that

the outstanding remaining balance of the stolen funds was $26,559.00. Further, at

the end of the hearing, the trial court allowed defense counsel to brief the issue of

the amount of restitution before the trial court made its decision. In the brief,

defense counsel did not argue that Thompson was unaware of the total amount of

the stolen funds remaining to be returned to the victim or had not received

reasonable notice of the amount of restitution claimed. Rather, Thompson argued

that he disagreed with the amount that the Commonwealth was requesting him to

pay in restitution. The record reflects that the Commonwealth produced sufficient

proof of the validity of the amount of restitution requested for the victim and that

Thompson was aware of that number. While Thompson may have preferred a

different amount, such fact does not factor into the analysis.


                                          -7-
             In a similar vein, Thompson next asserts that his plea agreement was

invalid under Morseman because it did not specify an exact dollar amount for his

restitution. While the specific plea agreement at issue in Morseman did contain an

exact dollar amount, the Kentucky Supreme Court did not hold that a plea

agreement must specify a restitution dollar amount to include restitution for “other

crimes” or indicate that its holding should be limited to the facts contained in the

opinion.

             In addition, we note that the Morseman Court adopted Maryland’s

restitution rule “as the law of Kentucky.” Morseman, 379 S.W.3d at 152. The

Maryland case our Supreme Court relied upon rejected the notion that a plea

agreement encompassing restitution for other crimes must set forth a restitution

dollar amount to be enforceable. See Silver, 420 Md. 415, 430, 23 A.3d at 875-76

n.19 (noting that a restitution agreement including other crimes was enforceable

even though “the exact sum may not be contained in the plea recital.”).

             Thus, we conclude that Thompson’s plea agreement was enforceable

despite the fact it did not include a specific dollar amount for restitution. Our

Supreme Court has not imposed such a requirement, and we do not see any reason

to do so now.

             Thompson further contends that the trial court abused its discretion in

finding him jointly and severally liable with the two other defendants for the full


                                          -8-
amount of restitution. While trial courts certainly have the option of apportioning

liability, “[a]pportionment among defendants is not mandatory.” R.S. v.

Commonwealth, 423 S.W.3d 178, 189 (Ky. 2014) (emphasis in original). When

there are multiple defendants, a trial court has discretion as to whether it should

apportion restitution. See KRS 533.030(3) (“[w]here there is more than one (1)

defendant or more than one (1) victim, restitution may be apportioned.”); R.S., 423

S.W.3d at 189. Indeed, “ordering a defendant to pay full restitution despite the

court’s awareness of others’ involvement does not frustrate the purpose of

restitution because the purpose is to restore to the victim what was lost as a result

of the criminal activity.” R.S., 423 S.W.3d at 188. Based on the plain wording of

KRS 533.030(3) and the fact that joint and several liability is consistent with the

legislative intent of ensuring victims are fully restored, the trial court did not abuse

its discretion in holding Thompson jointly and severally liable for the full amount

with the two other defendants.

             In this case, Thompson agreed as part of his receipt of probation to

provide restitution to the victim on a joint and several basis. The trial court held an

adversarial hearing where evidence was presented concerning the amount owed.

The court heard arguments from both sides before determining the amount owed to

the victim in restitution. We do not find any violation of Thompson’s due process

rights or an abuse of the trial court’s discretion.


                                           -9-
                               CONCLUSION

           For the foregoing reasons, we affirm the Hardin Circuit Court’s order.



           ALL CONCUR.

BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Shannon Dupree                          Daniel Cameron
Frankfort, Kentucky                     Attorney General of Kentucky

                                        Jenny L. Sanders
                                        Assistant Attorney General
                                        Frankfort, Kentucky




                                     -10-